Case 13-42050        Doc 63     Filed 12/31/18     Entered 12/31/18 09:59:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-42050
         Robert Christensen
         Paula Christensen
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/28/2013.

         2) The plan was confirmed on 03/14/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/29/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,600.00.

         10) Amount of unsecured claims discharged without payment: $19,242.45.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42050       Doc 63      Filed 12/31/18    Entered 12/31/18 09:59:30                Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $36,643.12
         Less amount refunded to debtor                         $393.12

 NET RECEIPTS:                                                                                 $36,250.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,945.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,698.82
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,643.82

 Attorney fees paid and disclosed by debtor:                 $55.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim       Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
 BANK OF AMERICA                Unsecured           0.00           NA              NA            0.00        0.00
 BAYVIEW LOAN SERVICING LLC     Unsecured           0.00          0.00            0.00           0.00        0.00
 BOTTO GILBERT GEHRIS LANCASTER Unsecured      1,023.00       1,023.50        1,023.50        473.13         0.00
 DIRECTV                        Unsecured         507.00        507.85          507.85        234.76         0.00
 GLOBAL MEDICAL IMAGING         Unsecured         150.00        150.00          150.00          69.34        0.00
 INDEPENDENT DEALERS ADVANTAG Secured          8,500.00       8,500.00        8,500.00      8,500.00    1,029.30
 INDEPENDENT DEALERS ADVANTAG Unsecured              NA       1,111.32        1,111.32        513.73         0.00
 LVNV FUNDING                   Unsecured            NA         614.87          614.87        284.23         0.00
 MIDLAND FUNDING LLC            Unsecured      1,375.00       1,581.37        1,581.37        731.01         0.00
 NCEP LLC                       Secured       19,105.72     14,600.00        14,600.00     14,600.00    1,449.94
 NCEP LLC                       Unsecured            NA       4,505.72        4,505.72      2,082.84         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         100.00        574.07          574.07        265.37         0.00
 SCHORE HILLS COUNTRY CLUB      Unsecured      1,663.00            NA              NA            0.00        0.00
 THOMAS GEBAROWSKI              Unsecured         131.00           NA              NA            0.00        0.00
 UNITED CASH LOANS              Unsecured         600.00           NA              NA            0.00        0.00
 LAKE/MCHENRY PATHOLOGY ASSO Unsecured             27.00           NA              NA            0.00        0.00
 LCA COLLECTIONS/LAB CORPORATI Unsecured           50.00           NA              NA            0.00        0.00
 MCHENRY RADIOLOGISTS IMAGING Unsecured            16.00           NA              NA            0.00        0.00
 NORTH STAR ACQUISITIONS        Unsecured         491.00           NA              NA            0.00        0.00
 OB GYN ASSOCIATES OF LAKE FORE Unsecured          50.00           NA              NA            0.00        0.00
 RONALD L TREIBER               Unsecured          15.00           NA              NA            0.00        0.00
 FRED TECHERT/MARK VAN DONSEL Unsecured        2,000.00            NA              NA            0.00        0.00
 GLOBAL MEDICAL IMAGING         Unsecured         150.00           NA              NA            0.00        0.00
 BLACKHAWK FINANCIAL            Unsecured      6,616.31            NA              NA            0.00        0.00
 CENTEGRA HEALTH SYSTEM/CENTE Unsecured           845.50           NA              NA            0.00        0.00
 CONDELL MEDICAL                Unsecured         200.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-42050     Doc 63   Filed 12/31/18     Entered 12/31/18 09:59:30                Desc       Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal       Int.
 Name                          Class    Scheduled      Asserted      Allowed         Paid          Paid
 DHARMVIR S VERMA MD        Unsecured          40.00           NA           NA             0.00        0.00
 TMOBILE                    Unsecured         500.00           NA           NA             0.00        0.00
 SPRINT CORP                Unsecured         805.88        805.88       805.88         372.53         0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00              $0.00                  $0.00
       Mortgage Arrearage                               $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                     $23,100.00         $23,100.00              $2,479.24
       All Other Secured                                $0.00              $0.00                  $0.00
 TOTAL SECURED:                                    $23,100.00         $23,100.00              $2,479.24

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                 $0.00               $0.00
        Domestic Support Ongoing                         $0.00                 $0.00               $0.00
        All Other Priority                               $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                       $10,874.58           $5,026.94                  $0.00


 Disbursements:

       Expenses of Administration                        $5,643.82
       Disbursements to Creditors                       $30,606.18

 TOTAL DISBURSEMENTS :                                                                   $36,250.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-42050        Doc 63      Filed 12/31/18     Entered 12/31/18 09:59:30            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
